IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DUTY ASSIGNMENT                  :       No. 476
       SCHEDULE FOR                     :       Judicial Administration
       EMERGENCY PETITIONS IN           :       Docket
       THE YEAR 2017                    :


                                    ORDER

PER CURIAM:

        AND NOW, this 21st day of December, 2016, the emergency duty assignment
for the year 2017, is herewith adopted.


      January     Justice Debra Todd                 (Eastern District)
                  Justice Kevin Dougherty            (Western District)

      February    Justice Max Baer                   (Eastern District)
                  Justice David Wecht                (Western District)

      March       Justice Christine Donohue          (Eastern District)
                  Justice Sallie Updyke Mundy        (Western District)

      April       Justice Kevin Dougherty            (Eastern District)
                  Justice Debra Todd                 (Western District)

      May         Justice David Wecht                (Eastern District)
                  Justice Max Baer                   (Western District)

      June        Justice Sallie Updyke Mundy        (Eastern District)
                  Justice Christine Donohue          (Western District)

      July        Justice Debra Todd                 (Eastern District)
                  Justice Kevin Dougherty            (Western District)

      August      Justice Max Baer                   (Eastern District)
                  Justice David Wecht                (Western District)

      September   Justice Christine Donohue          (Eastern District)
                  Justice Sallie Updyke Mundy        (Western District)
October    Justice Kevin Dougherty       (Eastern District)
           Justice Debra Todd            (Western District)

November   Justice David Wecht           (Eastern District)
           Justice Max Baer              (Western District)

December   Justice Sallie Updyke Mundy   (Eastern District)
           Justice Christine Donohue     (Western District)